Citation Nr: 1229889	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-09 308 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The Board remanded the Veteran's appeal in July 2011 and September 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's current low back disability is causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Discussion

The Veteran contends that he currently suffers from a chronic low back disability which he sustained during basic training at Fort Bliss, Texas, in 1953, while in service.  During the April 2011 hearing, he testified that he could not remember exactly how he injured his back, however, he "went down and couldn't get up."  He further contends that subsequent to the injury, he did not participate in any physical training for the remainder of his time in service and that he served as a teacher during that time and was allowed to sit while teaching to accommodate his back condition.  

The Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  A formal finding of unavailability of such records was made in October 2010.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Post-service medical evidence includes a July 2001 VA outpatient treatment record that notes the Veteran's complaints of back pain and a history of lifting of appliances including refrigerators as part of his job.  The Board, however, notes that the Veteran testified before the undersigned that while his job involved supervising deliveries and installation of appliances; he did not lift them himself.  See April 2011 hearing transcript.  The July 2001 treatment record further notes that the Veteran underwent surgery for a herniated disc approximately 10 years earlier.  In this regard, the Veteran testified that these records were not available.  Id.  

A January 2008 VA x-ray shows degenerative changes.  A January 2008 VA computer tomography (CT) scan shows multilevel lumbar spondylosis and degenerative disc and fact changes accentuated by spondylolisthesis.  A December 2008 VA magnetic resonance imaging (MRI) report notes grade 1 spondylolisthesis L3/4 and L4/5; marked central stenosis at L3/4 and L4/5; and marked b/1 foraminal stenosis at L3/4 to L5/S1.  

April 2010 and August 2010 VA outpatient treatment records note the Veteran's complaints of chronic low back pain.

In an April 2011 statement, Dr. M.L. stated that the Veteran had been treated since 2009 by his practice for low back pain and lumbar spondylosis.  Dr. M.L. noted the Veteran's reported history of a low back injury during basic training in the 1950's, however, explained that he did not have any pertinent information regarding the Veteran's particular injury.  Dr. M.L. stated that it was "certainly possible" that the Veteran had suffered an injury in basic training and had subsequently developed traumatic arthritis as a result.  Dr. M.L. indicated that he could not comment with any accuracy or certainty as to the extent of a causal relationship between the Veteran's current diagnosis and his in-service injury.  

Given the private examiner's opinion of that the current back complaints may be associated with the Veteran's in-service injury, the Board remanded the claim to obtain a medical opinion.  The Veteran underwent a VA examination in July 2011.  At the time, the Veteran reported that he was initially injured during basic training and was taken to the emergency room for treatment.  He reported that he did not perform any physical activities subsequent to the injury, and taught electronics for the remainder of his service.  Subsequent to service, he stated that he continued to experience low back pain, and managed such pain with epidural shots.  He explained that in the 80's or 90's, he underwent surgery for a herniated disc, which helped considerably.  He indicated that his low back pain had progressively worsened in the past five or ten years.  

Following examination and review of the claims file, the examiner diagnosed spinal stenosis and noted x-ray evidence of arthritis.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury or event because of the "absence of documents to support the continuity of treatment for his back condition since he left the service in 1956."  

The Board determined that the opinion was inadequate because the examiner based the negative opinion on the lack of documentation supporting continuity of treatment.  The Board remanded the claim again to obtain a medical opinion that considered the Veteran's assertions of continuity of symptomatology.  

In October 2011, the VA examiner who performed the July 2011 VA examination interviewed the Veteran and provided a review of his claims file.  At the time, the Veteran denied any back problems before he entered service.  He reiterated his history that he sustained a back injury during service and was thereafter assigned as a teacher for the duration of service, as he was not able to participate in physical activities.  The Veteran further reported that he continued to experience back pain since the in-service injury.  He indicated that his post-service occupation for a period of nine years was an electronics teacher, and thereafter he served in various sales and consultant positions; none of his post-service occupations involved manual labor.  He stated that he underwent surgery for a herniated disc between the age of 32 and 54, and most recently, in August 2011, he underwent a laminectomy and spinal fusion.  

Based upon an interview with the Veteran and a review of the claims file, the examiner again was unable to provide an etiology for the Veteran's current low back disorder without resorting to speculation because, despite the Board's finding that his report of a back injury in service was credible, there was no documentation within the claims file of continuous treatment for the back disorder.    

The examiner's prior opinion was inadequate because the examiner considered the lack of continuity of treatment since service as dispositive and the Board specifically remanded the claim so the examiner could render an opinion based on the Veteran's report of continuity of symptomatology.  The examiner reviewed the claims folder and interviewed the Veteran again, but still cited the lack of documented treatment as the reason for the inability to provide an opinion.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. 498 (1995).   

As part of the current claim, the Veteran has asserted, in statements, sworn testimony and at VA examinations, that his symptoms of disability have been continuous since service.  He asserts that he continued to experience symptoms relating to his back after he was discharged from the service and was treated conservatively by his family physician.  Although the recent VA examiner focused on the lack of documented treatment since service, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet.App. at 496.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did experience continuous symptoms related to his back after service separation.  The Veteran's account as to these matters has been consistent and the post-service medical evidence of record supports his account.  While the service treatment records and post-service private treatment records documenting the surgery he underwent for his herniated disc are unavailable, VA outpatient treatment records dated in July 2001 through October 2011 demonstrate complaints of low back pain as well as histories of an in-service low back injury.  

The competent and credible evidence of record consists of the Veteran's report of an in-service back injury and continuous symptomatology since then.  The Veteran reported to the July 2011 examiner that he had been treated conservatively by his family physician until he was diagnosed with a herniated disc sometime in the "80s-90s."  A private physician opined that it was "possible" that the Veteran's in-service injury could have resulted in traumatic arthritis.  There is a current diagnosis of spinal stenosis and x-ray evidence of arthritis.  

In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although the private physician provided a speculative nexus opinion, the Board finds that given the continuity of symptomatology since service, service connection is warranted.  

Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 C.F.R. § 3.303(b).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


